Name: Commission Regulation (EC) No 1188/2002 of 2 July 2002 fixing for the 2001/2002 marketing year the specific exchange rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency
 Type: Regulation
 Subject Matter: plant product;  monetary relations;  prices;  marketing;  EU finance;  monetary economics
 Date Published: nan

 Avis juridique important|32002R1188Commission Regulation (EC) No 1188/2002 of 2 July 2002 fixing for the 2001/2002 marketing year the specific exchange rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currency Official Journal L 173 , 03/07/2002 P. 0007 - 0008Commission Regulation (EC) No 1188/2002of 2 July 2002fixing for the 2001/2002 marketing year the specific exchange rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector(1), as last amended by Regulation (EC) No 1509/2001(2), and in particular Article 1(3) thereof,Whereas:(1) Article 1(1) of Regulation (EEC) No 1713/93 specifies that the minimum sugarbeet prices referred to in Article 4 of Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the market in the sugar sector(3), as amended by Commission Regulation (EC) No 680/2002(4), and the production levy and additional levy referred to Articles 15 and 16 respectively of that Regulation are to be converted into national currency using a specific exchange rate equal to the average, calculated pro rata temporis, of the exchange rates applicable during the marketing year in question. That specific exchange rate must be fixed during the month following the end of the marketing year in question.(2) The system of specific agricultural conversion rates was amended from 1 January 1999 by Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(5). As a result, the fixing of conversion rates should be restricted to the specific exchange rates between the euro and the national currencies of those Member States which have not adopted the single currency.(3) The application of these provisions results in the fixing, for the 2001/2002 marketing year, of the specific exchange rate for the minimum sugarbeet prices and the production levy and, where appropriate, the additional levy in the various national currencies, as set out in the Annex to this Regulation,HAS ADOPTED THIS REGULATION:Article 1The specific exchange rate to be used for the conversion of the minimum sugarbeet prices as referred to in Article 4 of Regulation (EC) No 1260/2001 and the production levy and, where appropriate, the additional levy referred to in Articles 15 and 16 respectively of that Regulation, into each of the national currencies of the Member States which have not adopted the single currency, shall be fixed, for the 2001/2002 marketing year, as set out in the Annex hereto.Article 2This Regulation shall enter into force on 3 July 2002.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 159, 1.7.1993, p. 94.(2) OJ L 200, 25.7.2001, p. 19.(3) OJ L 178, 30.6.2001, p. 1.(4) OJ L 104, 20.4.2002, p. 26.(5) OJ L 349, 24.12.1998, p. 1.ANNEXto Commission Regulation (EC) No 1188/2002 of 2 July 2002 fixing for the 2001/2002 marketing year the specific exchange rate applicable to the minimum sugarbeet prices and the production levy and additional levy in the sugar sector for the currencies of those Member States which have not adopted the single currencySpecific exchange rate>TABLE>